Title: From George Washington to Lawrence Sanford, 29 September 1770
From: Washington, George
To: Sanford, Lawrence



Sir,
Mount Vernon Sept. 29th 1770

In return for the Herrings, (which will be shiped as a joint stock by Mr Campbell & myself) you will please to bring me the following Articles, vizt

1 Hogshead of good rum.
1 Barrel of good Spirits.
200 lb. of Coffee.
100 lb. of best single refined Sugar.
100 lb. of—double Do &
100 or 200 Oranges if to be had good.

The balance of my half of the sales of the herrings you will please to bring me in Cash, & of such kinds as will pass here without loss. I wish you a pleasant & prosperous voyage, & safe return to your Owners and Friends. I am Sir Your very humble Servant

Go: Washington

